Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 1 of 14




            Exhibit 157
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 2 of 14
1/4/2019                        Amy Hungerford                             Page: 1

  1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4    SUSAN BYRNE,                          )
                 Plaintiff,                  )   Civil Action No.
  5                                          )   3:17-CV-01104(VLB)
       VS                                    )
  6                                          )
       YALE UNIVERSITY, INC.,                )
  7              Defendant.                  )

  8

  9

 10         DEPOSITION OF:      Amy Hungerford
            DATE:               January 4, 2019
 11         HELD AT:            Madsen, Prestley & Parenteau, LLC
                                105 Huntington Street
 12                             New London, Connecticut

 13

 14

 15

 16

 17

 18

 19

 20

 21             Reporter:    Robin Balletto, RMR, CSR #230

 22
                          Cassian Reporting, LLC
 23                            21 Oak Street
                       Hartford, Connecticut 06106
 24                             860-595-7462

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 3 of 14
1/4/2019                          Amy Hungerford                       Page: 57

  1           A     No.

  2           Q     So in the time that you have been overseeing

  3    tenure applications, has there ever been a recusal

  4    from a voting member?

  5           A     I do not know.

  6           Q     Would you, in your role as -- well, in your

  7    role overseeing tenure applications, would you know?

  8           A     Not necessarily.

  9           Q     Now, is there a procedure by which recusal

 10    happens, like a certain person that has to be notified

 11    or any such thing?

 12           A     Nothing formal.      I presume the chair would

 13    need to be notified by the person recusing themselves

 14    so the chair was aware that they weren't going to come

 15    to the meeting and vote.

 16           Q     And so when you describe recusal, does it

 17    assume a voluntary recusal, you know, the voting

 18    member decides that he or she should and will recuse

 19    him or herself?

 20                       MS. CHAVEY:     Objection.

 21                       THE WITNESS:     It's the case of married

 22         faculty members in one department that is -- or

 23         romantically involved faculty members in one

 24         department, that is most common cause for recusal,

 25         and in that case it's just voluntary; it's

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 4 of 14
1/4/2019                          Amy Hungerford                       Page: 58

  1         culture.

  2    BY MS. WIKTOR:

  3           Q     Now, is there an expectation that one spouse

  4    will recuse him or herself from voting on the other

  5    spouse's tenure application?

  6                       MS. CHAVEY:     Objection.

  7                       THE WITNESS:     When a spouse recuses

  8         themself from voting on their partner or partner's

  9         promotion, it's considered an act of integrity.

 10    BY MS. WIKTOR:

 11           Q     I mean, would it be outside the norms and

 12    expectations that faculty members have for one another

 13    if a faculty -- a voting faculty member did not recuse

 14    him or herself from voting on his or her partner's or

 15    spouse's tenure application?

 16                       MS. CHAVEY:     Objection.

 17                       THE WITNESS:     It's too vague a question.

 18         There are too many versions of what couples are

 19         like in different departments.           It's hard to say.

 20         It's respected when it's done.           If and when it

 21         ever isn't done, you know, it's hard -- I don't

 22         hear complaints about it.          I think people read the

 23         culture of their department and kind of act

 24         accordingly.

 25    BY MS. WIKTOR:

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 5 of 14
1/4/2019                          Amy Hungerford                       Page: 63

  1    dysfunction within that department, is it?

  2           A     That's correct.

  3           Q     And I apologize because I might have had

  4    three double negatives in there, so let me ask you a

  5    clearer question, which is, were you aware prior to

  6    being informed of the climate review that there was

  7    some degree of dysfunction in the Spanish and

  8    Portuguese department?

  9           A     Yes.

 10           Q     And how did you come to be aware that there

 11    was some degree of dysfunction in that department?

 12           A     It was widely known that there was conflict

 13    in that department.

 14           Q     So what was the nature of the conflict that

 15    you were aware of in the Spanish and Portuguese

 16    department prior to the time that you were informed

 17    that the climate review would occur?

 18           A     I was aware that there was conflict between

 19    the Spanish part of the department and the Portuguese

 20    part of the department.

 21           Q     And did you have an understanding of who was

 22    on which side?

 23           A     Yes.

 24           Q     So then you understood that Sue Byrne was on

 25    one side, and Rolena and Roberto were on the other

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 6 of 14
1/4/2019                          Amy Hungerford                        Page: 64

  1    side?

  2           A     No.   The conflict I understood was between

  3    the tenured members of those two different fields.

  4    Two in Portuguese, three in Spanish.            I did not have

  5    any sense of where the untenured faculty members sat

  6    in relation to those conflicts.

  7           Q     At some point did you come to have an

  8    understanding of where the untenured faculty members

  9    sat in terms of that conflict?

 10           A     I came to.

 11           Q     At what point did you come to have that

 12    understanding?

 13           A     About the time when Sue's case was going

 14    through, her letter and other, you know, talk about

 15    Paulo Moreira that was related to thinking about Sue

 16    Byrne's case.

 17           Q     When you say Sue Byrne's letter, what letter

 18    are you talking about?

 19           A     Sue Byrne's letter asking for recusal, but

 20    she also did send a comment in February to the FASTAP

 21    review committee that I saw that Katy Lofton shared

 22    with me, and so that brought up Paulo's case, that

 23    letter, and that helped me to understand sort of where

 24    junior faculty might be in that conflict.

 25           Q     Okay.    And then you would have come to

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 7 of 14
1/4/2019                          Amy Hungerford                       Page: 92

  1    BY MS. WIKTOR:

  2           Q     Was any action taken by the university after

  3    the climate review to address the environment in the

  4    department?

  5           A     Yes.

  6           Q     What was done?

  7           A     An external director of graduate studies was

  8    put in, Ed Kamens, from East Asian languages and

  9    literatures, and this was meant to improve the

 10    environment for graduate study in the department.

 11           Q     Was any action taken by the university after

 12    the climate review that was designed or intended to

 13    address the environment in the Spanish and Portuguese

 14    department as it related to junior faculty?

 15                        MS. CHAVEY:    Objection.    I'm not sure if

 16         you had finished your prior answer, so I just want

 17         to make sure that you have a chance to do that,

 18         and I'm objecting to the form of this question.

 19                        THE WITNESS:    I do not recall

 20         immediately what the other provisions were coming

 21         out of the climate report.          What I know for a

 22         certainty is that there was nothing that I was

 23         supposed to change about my conduct of Sue's case

 24         and the procedures that we had put in place

 25         exceptionally in the summer to ensure the fairness

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 8 of 14
1/4/2019                          Amy Hungerford                      Page: 104

  1           Q     What do you mean when you say he is an expert

  2    on Ficino?

  3           A     I think he writes and teaches on Ficino.          I

  4    would have to go back and look at Giuseppe's

  5    publication record.         As I say, these are two

  6    incredibly eminent scholars who have really broad

  7    range, and they were chosen because we felt that they

  8    had the kind of expert knowledge to help evaluate

  9    Sue's scholarship fairly.

 10           Q     And whose idea was it to include Professor

 11    Mazzotta on the review committee?

 12           A     So Rolena suggested him, and I, myself,

 13    wanted to think hard about whether he would be helpful

 14    if the suggestion came from her, but the suggestion

 15    also came from others.         Tamar and Mary Miller thought

 16    that he would be a good member, and my knowledge of

 17    his reputation was that he was always a wonderful

 18    mentor to junior faculty.          In his own department he

 19    has legions, especially of female students over the

 20    years, who just revere him and whose careers he has

 21    always promoted, so I really trusted him both as a

 22    scholar and as a citizen, teacher, member of the

 23    community.

 24           Q     Now, you said the suggestion to include him

 25    came from others.        Did Tamar Gendler and Mary Miller

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 9 of 14
1/4/2019                          Amy Hungerford                      Page: 183

  1    pointing to isn't the report's conclusion and

  2    recommendation --

  3           Q     You never found out what the conclusions or

  4    recommendations were because you never bothered to

  5    read it, right?        You never read that report.

  6           A     I was not allowed to read that report.

  7                       MS. CHAVEY:     Just a second.

  8    BY MS. WIKTOR:

  9           Q     You didn't ask to read it, did you?

 10                       MS. CHAVEY:     Objection.    That's been

 11         asked and answered.         Please don't raise your

 12         voice, Magdalena.

 13    BY MS. WIKTOR:

 14           Q     So when you say you were not allowed to read

 15    it, what do you mean you were not allowed to?

 16           A     It was confidential.       It was commissioned by

 17    the provost, and it was the dean of faculty affairs at

 18    the time, who was Emily Bakemeier, Tamar, Lynn Cooley,

 19    Pam Schirmeister, who were on the inside of that

 20    report, not me.        I was not in the circle of that

 21    confidentiality.

 22           Q     So then why didn't one of those other people

 23    decide whether the actual contents of the report had

 24    some impact on Sue Byrne's tenure application?

 25           A     They did, Tamar did.       I said, "What's the big

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 10 of 14
1/4/2019                          Amy Hungerford                      Page: 183

  1     pointing to isn't the report's conclusion and

  2     recommendation --

  3           Q     You never found out what the conclusions or

  4     recommendations were because you never bothered to

  5     read it, right?       You never read that report.

  6           A     I was not allowed to read that report.

  7                       MS. CHAVEY:     Just a second.

  8     BY MS. WIKTOR:

  9           Q     You didn't ask to read it, did you?

 10                       MS. CHAVEY:     Objection.    That's been

 11          asked and answered.        Please don't raise your

 12          voice, Magdalena.

 13     BY MS. WIKTOR:

 14           Q     So when you say you were not allowed to read

 15     it, what do you mean you were not allowed to?

 16           A     It was confidential.       It was commissioned by

 17     the provost, and it was the dean of faculty affairs at

 18     the time, who was Emily Bakemeier, Tamar, Lynn Cooley,

 19     Pam Schirmeister, who were on the inside of that

 20     report, not me.       I was not in the circle of that

 21     confidentiality.

 22           Q     So then why didn't one of those other people

 23     decide whether the actual contents of the report had

 24     some impact on Sue Byrne's tenure application?

 25           A     They did, Tamar did.       I said, "What's the big

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 11 of 14
1/4/2019                          Amy Hungerford                      Page: 184

  1     takeaway?"      The implication is, do we need to change

  2     all this stuff that we've been talking about for the

  3     last six months, and the answer was no; we did not

  4     have an actionable indictment out of that report that

  5     would have us make that change to that fundamental

  6     voting right, which is so deeply ingrained in the

  7     institutional structure.         This report did not come out

  8     with that recommendation, and, therefore, it did not

  9     change what I did.

 10           Q     But there was a way, other than stripping the

 11     voting rights of faculty, to change the voting block,

 12     wasn't there?

 13           A     When a receivership is put into place, that

 14     is a way of changing the voting block, yes.

 15           Q     But that wasn't done in Sue Byrne's case?

 16           A     No, and it was done for the whole department,

 17     and as I think I explained to you before, I've never

 18     seen it done in a weird sort of partial way where one

 19     decision was hived off with a special set of voters

 20     and structures.       So when we did it in 2017 in January

 21     when Howard was put in as chair, and when the program

 22     committee was set into place, it was for the whole

 23     department and for all business of the department.

 24           Q     So why wasn't the department placed into

 25     receivership in 2016?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 12 of 14
1/4/2019                          Amy Hungerford                      Page: 193

  1     write doesn't have a private audience for all time.

  2           Q     Which is a true fact.

  3           A     Yes.

  4           Q     And I certainly -- I didn't suggest anything

  5     was wrong, but...       So as early as July 26, 2015, you

  6     thought this might -- we might be talking about court,

  7     and discovery, and litigation, and lawyers in the

  8     context of Sue Byrne's tenure case?

  9           A     Yes.

 10           Q     Now, had you ever been involved in a tenure

 11     case that was then the subject of litigation?

 12           A     I do not know the answer to that because I

 13     don't always know whether cases I've been involved

 14     with in the future get appealed.           That's a

 15     confidential process, so I don't know.

 16           Q     So when I say litigation, I mean in court, so

 17     something like this, so beyond the university's appeal

 18     process.

 19                 So to your knowledge, has any tenure case

 20     that you've been involved in, led to a lawsuit or a

 21     court proceeding?

 22           A     No.    Other than this one.

 23           Q     Now, who selected, or who made the decision

 24     that Noël Valis would be heading up the departmental

 25     process surrounding Sue Byrne's tenure application?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 13 of 14
1/4/2019                          Amy Hungerford                          Page: 194

  1           A     Rolena made that recommendation, and I

  2     approved it.

  3           Q     Did it concern you that the person who Sue

  4     Byrne had asked not be involved in her tenure

  5     consideration was the one who suggested, I guess, the

  6     third of the group of three as taking over the role

  7     that would otherwise be held by Rolena?

  8           A     Yes.    So I paused over that for sure.          My

  9     understanding of Noël's place in the conflict was that

 10     she was not hardened into one of the camps or the

 11     other at all times.        She was in Sue's area and had

 12     been her mentor.       I thought probably that was the best

 13     way to manage the case as long as I felt like there

 14     were strong others on the committee who would be

 15     looking out for the integrity and looking out for that

 16     list of referees.

 17           Q     Did you take any steps or any action to

 18     ensure that there wasn't sort of a hardening of Noël's

 19     position one way or another or influence by Rolena on

 20     Noël during the process?

 21                        MS. CHAVEY:    Objection.    Go ahead.

 22                        THE WITNESS:    In interacting with Noël I

 23          had a very sharp eye out at all times in what she

 24          was saying, what she was recommending, what she

 25          was doing.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-157 Filed 05/15/19 Page 14 of 14
1/4/2019                         Amy Hungerford                       Page: 225

  1                       CERTIFICATE OF REPORTER

  2           I, Robin Balletto, a Registered Professional

  3     Reporter/Notary Public within and for the State of

  4     Connecticut, do hereby certify there came before me,

  5     on the 4th day of January, 2019, the following named

  6     person, to wit:      AMY HUNGERFORD, who was by me duly

  7     sworn to testify to the truth and nothing but the

  8     truth; that she was thereupon carefully examined upon

  9     her oath and her examination reduced to writing under

 10     my supervision; that this deposition is a true record

 11     of the testimony given by the witness.

 12           I further certify that I am neither counsel for,

 13     related to, nor employed by any of the parties to the

 14     action in which this deposition is taken; and further,

 15     that I am not a relative or employee of any attorney

 16     or counsel employed by the parties hereto, nor

 17     financially or otherwise interested in the outcome of

 18     the action.

 19           WITNESS my hand and affixed my seal this 18th day

 20     of January, 2019.

 21

 22

 23

 24                                       Robin Balletto, RMR

 25              My commission expires:       October 31, 2023

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
